429 F.2d 1321
Alton J. BAILEY et al., Plaintiffs-Appellees,v.George DIXON et al., Defendants-Appellants.
No. 28679.
United States Court of Appeals, Fifth Circuit.
June 30, 1970.

Julius Miller, Gleason & Miller, New York City, Joseph W. Cole, Jr., Port Allen, La., for defendants-appellants.
Joseph A. Gladney, Johnnie Jones, Baton Rouge, La., for plaintiffs-appellees.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
This is an appeal from an order of the United States District Court for the Eastern District of Louisiana temporarily enjoining the International Longshoremen's Association from imposing a trusteeship over Local Union No. 1830.


2
In Jolly v. Gorman, 5th Cir. 1970, 428 F.2d 960, this Court held that a valid trusteeship must be authorized or ratified after a fair hearing. It is clear in this case that the trusteeship imposed on Local No. 1830 was not authorized by a fair hearing, but the International argues that because it could have later ratified the trusteeship by a fair hearing, the trial judge should not have issued the preliminary injunction. This is an issue that must be decided on the facts of each case, and we have determined that there is nothing in the record of this case showing an abuse of discretion by the district judge; and therefore his allowance of a preliminary injunction is affirmed.